Citation Nr: 1425626	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  14-12 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for colon cancer.

2. Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from separate January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The claimant died in September 2013. For all claimants who died on or after October 10, 2008, as here, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) enacted 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013), which permits an eligible person to file a request to be substituted for an original claimant for purposes of processing the claim to completion. In September 2013, the appellant, the Veteran's widow, filed a substitution request which was accepted by the RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In her March 2014 Substantive Appeal to the Board, the Veteran requested a Board personal hearing to be held at the RO (Travel Board hearing). Pursuant to 38 C.F.R. § 20.700 (2013), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person. See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board). The Board will remand this case to afford the appellant a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO should schedule the appellant for a Travel Board hearing. The RO should notify the appellant and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013). After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



